Case 3:19-cv-01823-JCH Document 4-1 Filed 11/20/19 Page 1 of 1

STATE OF CONNECTICUT) March 20, 2019
SS: Stonington
COUNTY OF NEW LONDON)

Then and there, from the Post Office at Pawcatuck (Stonington), CT, 1 mailed a
true and attested copy of the original Writ, Summons, Complaint, form JD-CV-103
attached as the first page, Appearance Form and entire process, with my doings endorsed
thereon, letter prepaid, Certified Mail, Return Receipt Requested, addressed to Edwin L,
Baum, Agent for Serviee, Dade Realty Company I, LLC, 11341 Ohanu Circle,
Boynton Beach, FL 33437,

(On March 19, 2019, Ispoke with Atty, Edwin, Agent for Service for Dade Realty
Company Z, LLC, via telephone who told me that he is currently residing in FL and to
mail him eopies of the writ both by certified mail and regular I" class mail as it is
difficult for him to receive certified mail.)

_ And afterwards on March 20, 2019, by virtue hereof and by direction of the
Plaintiffs attorney, I left a true and attested copy of the original Writ, Summons,
Complaint, form JD-CV-103 attached as the first page, Appeatance Form and entire
process, with and in the hands of Sheri Speer, Agent for Service and authorized to
accept service for Southern New England Home Buyers, LLC, the within named
defendant, at said 151 Talman Street, Norwich, CT,

The within and foregoing is the original Writ, Summons, Complaint, form JD-
CV-103, Appearance Form and entire process, in my hands for service, with my doings
endorsed hereon.

 

Tees:

Defendants..........6 . $ 60,00
Fravel..ccccscsese eves 1.16
PARES. sssessereveceeeaee 39,00
Endorsements........... 4.00
Postage... peeeeneeaee 8.00

Total $112.16

 

 
